COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-13-00393-CV


IN RE MONARCH SERVICE                                                   RELATORS
COMPANY II, LLC; FLEX CAPITAL
TRANSPORTS, LLC; FLEXFRAC
PROPPANT SAND SUPPLIERS,
LLC; AND ANDREW ADAMS


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: MCCOY, DAUPHINOT, and WALKER, JJ.

DELIVERED: November 21, 2013



      1
       See Tex. R. App. P. 47.4, 52.8(d).